Case 3:18-CV-02038-L Document 11-1 Filed 12/08/18 Page 1 of 11 Page|D 57

IN Tna UNITE_D sTATEs msch CoURT
ron ma NORTHERN DIsTRlc'r oF TExAs

DALLAS DIVISION
KATELYN HANKS, )
)
Plaintiff, )
) CIVIL ACTION
vs. )
) File No.: 3:18-CV-2038
L & R FIESTA INVESTMENTS, )
' )
Defendant. )
CONSENT DECREE

This Consent Decree (this “Agreen'lent’_’) is made and entered into by and between
KATELYN HANKS referred to in this Agreement as (“Plaintifl”) and L & R FIESTA
INVESTMENTS AND FIESTA MART, L.L.C. (“Det`endants”). The signatories to this
Agreement will be referred to jointly as the “Pa.rties.” This Agreement is made as a
compromise between the Parties for the complete and final settlement of their claims,
differences, and causes of action With respect to the dispute described below.

P_rgmble

WHEREA.S, on or about August 7, 2018, Plaintiff filed an action in the United
States District Court for the Northern Distriet of Texas, entitled Katelyn Hanks v. L & R
Invesrments, Case No: lS-CV-OZOBS (the “Action”), wherein Plaintiff asserted claims for
injunctive relief against Defendants based upon purported violations of Title llI of the
Americans with 'Disabilities Act, 42 U.S.C. 12181, et seq. {“ADA”) and related claims for
relief respecting the real property located at or about 61 l W. leiters_on Blvd., D_allas, Texas
75208, Dallas County Property Apprai-ser’s Parcel ID: 003204014501A0000 (the
“Facil`lty”);

WHEREAS, the Parties desire to compromise and fully and finally resolve and
settle all actual and potential claims or litigation between them, to avoid the uncertainty,
time and expense that would accompany such litigation; `

WHEREAS, the Parties have agreed to enter into this Agreement pursuant to
which each and every claim andfor cause ot` action asserted or that could have been
asserted by Plaintit`f against Defendants shall be fully, forever, and finally released; and

NOW, THEREFORE, in consideration ofthe covenants and mutual promises and
agreements contained herein, and other valuable consideration, the sufficiency of which
is hereby acknowledged the Parties agree as fcllows:

Case 3:18-CV-02038-L Document 11-1 Filed 12/08/18 Page 2 of 11 Page|D 58

1. Attorney.’s liens and Costs

l.l Plaintitf and Defendants shall execute this Agreement and Plaintiff’s
counsel shall prepare a Joint Stipulation to Approve _Consent Decree- and Dismissal of
Defendants with Preju'dice to be distributed to all Parties for execution. Defendants agree
to pay a total settlement amount of $4,800.00 comprising of attorney’s fees and costs of
$4,500.00 and a reinspection fee of $360.00 (the “Settleinent Payment”). All payments
shall be made payable to “Schapiro Law Group, P.L. Trnst Account,” with an
indication that the check is issued “in settlement of Case No. lB-CV-OZOSS.

l.2 Upon delivery to Plain-tiff’s Counsel of the fully executed Agreement and
payment due with the executed Agreement referenced in l.l above Piaintift` shall promptly
file the .loint Stipulation to Approve Consent Decree and Dismissal of Defendants with
Prejudice, attaching a copy of the fully executed A_greement and proposed order cf
dismissal with prejudice

l.3 Plaintit`f agrees to take any and all additional steps required to obtain
dismissal of the Action as set forth above. Except as set forth herein, each Party shall be
responsible for payment of his or its own litigation expenses, costs and attorneys’ fees.

1.4 i’laintiff and Plaintiff" s Counsel acknowledge and agree that they are solely
and entirely responsible for the payment and discharge of all federal, state, and local taxes,
if any, that may, at any time, be found to be due-upon or. as a result of the Payment _
hereunder. Plaintiff and Flai-ntiff’s Counsel, and each of them, expressly acknowledge that
Defendants has not made any representations regarding the tax consequences of any
Payment received pursuant to this Agreement.

1.5 The Partles agree that a condition precedent for the validity of this
Agreement is the Court’s retaining jurisdiction to enforce the Agre'ement.

2. Alterations or Modiflcations to the Faeilities

2.1 The Parties hereto acknowledge and stipulate that Defendants shall modify
or alter the items expressly identified by and in the manner specified in Exhibit “A_.” The
repairs or modifications identified in Exhibit “A” shall be completed in all respects no
later than six (6) months from the effective date of the execution of this Agreer`nent,
which shall be the date indicated by the last signatory to the Agreement. T-he time period
for Completion by Defendants shall be subject to acts of God, force majeure, or events
beyond the control of Defendants, such as inability to- obtain building or zoning permits,
failure of the cityfcounty or state inspectors to make inspections, clty/county!state work
on adjacent roadways/sidewalks which delay implementation of this Agreement,
contractor defaults or work stoppages. In the event of such unforeseen circumstances, the
time period for completion of the alterations or modifications in Exhibit “A” shall be
extended by the number of days reasonably attributable to such delay-causing event as
long as Defendants provide notice to Plaintifi’s Counsel prior to the original completion

date set forth above.
2.2 Upon completion of the removal of the barriers and the alterations and

2

Case 3:18-CV-02038-L Document 11-1 Filed 12/08/18 Page 3 of 11 Page|D 59

modifications set forth in Exhibit “A”, Defendants shall provide written notice by certified
or registered mail or via e~mail to Plaintiff’s Counsel..

2.3 Right to lnspection: The Parties stipulate that after Plaintifl"s Counsel
receives notice of the completion of the alterations or modifications described in Exhibit
“A” or after the elapse of the six (6) month time period set forth in Section 2.1 above,
whichever is sooner, Plaintiff may inspect the Facility to ensure that Defendants have
completed the repairs or modifications described in Exhibit “A.” Defendants shall provide
Plaintiffor their representative reasonable access to the Facility to verify completion of the
work described in Exhibit “A.”

2.4 If an inspection contemplated herein reveals that any of the alterations or
modifications described in Exhibit “A” have not been performed in a manner that does not
materially comply with Exhibit ‘_‘A,” Plaintiff shall have the right to enforce this Agreement
pursuant to Section 3.1.

2.5 lt is'agreed by all parties that if and upon all of the above modifications
being completed as set forth in Exhibit “A,” the Facility will be fully compliant with the
ADA pursuant to the readily achievable standard.

3. Enforcement Provi§igns

3.1 In the event the alterations and modifications described in Exhibit “A” are
not completed in the manner and time frame set forth in this Agreem ent, Plaintiff shall be
entitled to tile an action to obtain specific performance against Defendants or otherwise
enforce the requirements of this Agreement. ln any action to enforce this A_greement, the
parties agree Defendant’s failure to timely modify the property pursuant to Section 2.l
above is a material breach of the Agreernent. -

4. Compromise

4.1 T he Parties agree and acknowledge that this Agreement is the result of a

compromise and shall never be construed as an admission of any liability, wrongdoing or
responsibility on the part of the Released Parties (a's defined in Section 5.1 below). The

Released Parties expressly deny any such liability, wrongdoing or responsibility

5. Mut_ua| Release

 

5.1 ln exchange for the good and valuable consideration set forth herein the
sufficiency of which is hereby acknowledged, the Parties hereto mutually release each
other, or through their corporate capacity, affiliated entities, and her, its and their agents,
employees, family members, partners, successors, assigns, and heirs, along with anyone
claiming-by or through th-em, jointly and severally (col_lectively the “Releasing Part-ies”)
hereby release, acquit, satisfy and discharge the other, and along with any and all of their
predecessors, agents, employees, assigns, heirs, officers, directors, sharehol-ders, members,
affiliated entities, and any entity or person related to them, jointly and severally,
(hereinalier the “Re|eased Parties”) from any and all claims, demands, liabilities, debts,
judgments, damages, expenses actions, causes of action or suits of any kind which the

3

Case 3:18-CV-02038-L Document 11-1 Filed 12/08/18 Page 4 of 11 Page|D 60

Releasing Parties may have, may have had, or may hereafter raise against the Released
Parties, including but not limited to this subject litigation arising under Title III of the ADA
including all claims by the Releasing Parties'for attorneys’ fees and costs, expert fees,

litigation expenses, or any other arnount, fee, and/or cost, with the exception of the
attorneys’ fees and costs required to be paid by the Defendants pursuant to paragraph l of
this Agreement and any attorney’ s fees and costs incurred' m the any future enforcement of
this Agreement. This Release is strictly limited to the Facility.

5.2 As a material inducement for Defendants to enter into this Agreement,
Plaintiff represents and warrants that he is not aware of any pending tort, contract, or other
legal claims against Defendants, other than the specific claims brought in this Action under
Title III ofthe ADA, which are released under this Agreement.

5. 3 Plaintift` represents and warrants that no portion of any of the matters
released by this Agreement and no portion of any recovery or settlement to which they
might be entitled have been assigned or transferred to any other person, firm, or corporation
not a Party to this Agreement, in any manner, including by way of subrogation or operation
of law or otherwise

same

6. 1 Unless otherwise provided' 111 this Agreement or by law, all notices or other
communications required or permitted by this Agreement or by law to be served on or
delivered to any Party to this Agreement shall be delivered as follows:

Defendant:

L & R FIES'I'A INVES'I`MENTS
AND FIES'I`A MART, L.L.C.

c/o Wayne D. Walters, III, Esq.

Ramsey & Murray PC

800 Gessner, Suite 250

Houston, TX 77024

Or

walters(o;ramseyandm urray.com
To Plaintiff:

l Douglas S. Schapiro, Esq. Schapiro
Law Group, P.L.
2130l Powerline Road, Suite 106
Bo.ca Raton, FL 33433
Or

Schapiro@schapirolawgroup.com

Case 3:18-CV-02038-L Document 11-1 Filed 12/08/18 Page 5 of 11 Page|D 61

6.2 A Party may change such address for the purpose of this paragraph by
giving timely written notice of such change to all other Paities to this Agreement in the
manner provided in this paragraph

7. F rec Will

7.l The Parties acknowledge that each has had an opportunity to consult with
counsel of their own choosing concerning the meaning, import, and legal significance of
this Agreement, and that each has done so to the extent desired. In addition, the Parties
acknowledge that they each have read this Agreement, as signified by their signatures
hereto, and are voluntarily executing the same after having had the opportunitth seek the
advice of counsel for the purposes and consideration herein expressed

8. Miscelianeons Terms and Conditions

 

8.1 This Agreement contains the complete settlement agreement between the
Parties. Any and all prior agreements, representations negotiations and understandings
between the Parties, oral or written, express or implied, with respect to the subject matter
hereof are hereby superseded and merged herein,

8.2 This Agreernent may be executed in counterparts or by copies transmitted
by facsimile or email, all of which shall be given the same force and effect as the original

8.3 This Agreement may be modified only by a written document signed by all
of the Parties. No waiver of this Agreement or of any ofthe.promises, obligations, terms,
or conditions hereof shall be valid unless it is written and signed by the Party against whom
the waiver i_s to be enforced

8.4 This Agreement shall be binding upon the 'Parties hereto, their
predecessors, successors, parents, . subsidiaries affiliates, assigns, agents, directors,
attorneys, officers, families, heirs, spouses, and employees

8.5' If any provision of this Agreement shall be finally determined to be invalid
or unenforceable under applicable law by a court of- competent jurisdiction, that part shall
be ineffective to the extent of such invalidity or unenforceability only, without in any way
affecting the remaining parts of said provision or the remaining provisions of this

Agreement.

8.6 The Parties acknowledge that they have reviewed this Agreernent in its
entirety and have had a full opportunity to negotiate its terms, and therefore waive all
applicable rules of construction that any provision of this Agreement should be construed
against its drafter and agree that all provisions of the Agreement shall be construed as a
whole, according to the fair meaning of the language used.

8.7 Plaint'iff represents that, other than the Action, he has not filed or authorized
the filing of any complaints, charges, or lawsuits against Defendants with any`federal, _state,
5

Case 3:18-CV-02038-L Document 11-1 Filed 12/08/18 Page 6 of 11 Page|D 62

or local eourt, governmental ageney, cr administrative agency relating to the subject
Facilities, and that if`, unbeknownst to Plaintiff, such a complaint, charge, or lawsuit has
been filed on his behalf, he or it will use his or its best efforts to cause it immediately to be
withdrawn and dismissed with prejudice

- 8.8 The parties and their Counsel agree to execute any and all further doctunents
and perform any and all further acts reasonably necessary or useful in carrying out the
provisions and purposes of this Agreement.

8.9 In any action or other proceeding to enforce rights under this Agrecment,
the prevailing Party shall recover from the losing party all attorneys’ fees, litigation
expenses, and costs.

8.10 The Parties agree that any ambiguities in this Agreement shall not be
construed against the drafter of the Agreement.

8.11 The Parties acknowledge that ali Recitals and/or “WHE,REAS” clauses
preceding paragraph l are incorporated as a material part of this Agreement.

8.12 This Agreement is entered into in, and shall be governed by and construed
and interpreted in accordance with the substantive laws of the State of Texas.

ease 3: Jia.- cworzosss_uouuumsmma- reissuance/ostrandquaetnampagcllohss

tidlc[$_l ici ltdt‘lll bellotti _
__-_f; ::.s...__,/
_.g

D '\ll I) ()ctobcr‘_:‘ if/;“’Ul$ _ _ W" … _ __ __ _
KATF.LY.\’ HA`.\'KS

l'):\'l`lil)i ()Cwl"€r 2013 _ _ __ … __ _______ __
li`or: L & R P`HrlS`l`A IN\"I£STMIZE\"I`S
'l`iilc:

i)_»'\l`l`il): fletcher _ 2018 _ _ _ __ ___ _m_

i"or: FlES'l`A _\rlAR'I`, l..I__..(,`.

)l`itlc:

Case 3:18-CV-02038-L Document 11-1 Filed 12/08/18 Page 8 of 11 Page|D 64

lN WITNESS WHEREOF, the Parties have executed this agreement as of the
date(s) set forth below:

DATED: October __, 2018

 

KATELYN HANKS

r_...__..

_/Jyl)vc t o `MI'A/

For‘. L & R FIESTA INVESTMENTS

DATED: October j_[, 2018

 

Tifl€r finances Qa;carsa;i

DATED: October __ 2018

 

For: FIESTA MART, L.L.C.

Title:

Case 3:18-CV-02038-L Document 11-1 Filed 12/08/18 Page 9 of 11 Page|D 65

[N WITNESS WHEREOF, the Parties have executed this agreement as of the

date(s) set forth below:

DATED: October __,2018

DATED: October _J 2018

~M,

DATED; october _/_:? 2018

 

KATELYN HANKS

 

For: L & n FIEsTA'INvEsTMENTs

Title:
f aaa
_i may

For?""_ nsqg/Mgg_j; L__L_C_” ______
Title: j€J/g¢b 77 Z¢€/Z 65 S.,;l'¢{£;t

   

Case 3:18-cv-02038-L Document 11-1 Filed 12/08/18 Page 10 of 11 Page|D 66

EXHIBIT A

For purposes of this Agreeinent, “2(}10 ADAAG standards” refers to the -ADA
Accessihility Guidelines 28 C.F.R. Pt. 36,. App. A.

a. All accessible parking spaces shall comply with section 502 of the 2010 ADAAG
standards, except it is agreed it is not readily achievable to modify the surface slope
of the accessible parking space and associated access aisle so it has a maximum
surface slope of 1:48. As a readily achievable -alternative, it shall be permitted to
have an accessible parking space and associated access aisle with a maximum
surface slope of 3%.

b. All accessible parking spaces with ramps in the access aisle or accessible parking
space shall be modified in the following manner:

» Option l: Remove the_existing ramp and provide a curb-cut ramp compliant
with section 405 .or 406 of the 2010 ADAAG standards The landing of the
new ramp shall be aligned and on the shortest possible distance from the
end of the access aisle of the accessible parking space.

v Option 2: Keep the existing ramp in place. If the existing ramp does not
fully comply with section 405 or 406 of the 2010 ADAAG standards,
modify the existing ramp so it is in full compliance with either section 405
or 406 _of the 2010 ADAAG Standards. Restripe the accessible parking
space and access aisle so the access aisle is adjacent to the ramp and the
ramp does not protrude into the access aisle or accessible parking space.
The new accessible parking space(s) shall fully comply with section 502 of
the 2010 ADAAG Standards.

- Option 3: relocate the accessible parking space and access aisle to a location
that is on the shortest distance to an accessible route and the new accessible
parking space shall comply with section 502 of the 20l0 ADAAG
Standards, subject to the 3% slope exception detailed above.

c. All exterior access routes to publicly accessible areas of the Property shall have a
minimum clear width ofthirty-six (36) inches. Moreover, a policy shall be enforced
of removing any obstacles intruding into the thirty-six-inch clear width exterior
access route.

d. It is agreed the primary accessible route from the public sidewalk to the accessible
entrances shall be on the western side of the property. lt is agreed Defendants shall
provide a marked access route across the vehicular ways (2) along the western path
moving northward toward the building leading from the bus stop in the
southwestern corner of the Property.

¢ lt is agreed the route on the eastern side of the Property from the public
sidewalk is not accessible Defendant shall post a visible sign along the
sidewalk on the eastern side of the Property containing the Intemational- _
Symbol of Accessibility and stating “Not Accessib'le Route”-“Accessible
Route on West Side of Property”.

e. Ali ramps providing an accessible route shall comply with either section 405 or 406
of the 2010 ADAAG Standards. However, if it is not technically feasible to provide

8

Case 3:18-cv-02038-L Document 11-1 Filed 12/08/18 Page 11 of 11 Page|D 67

a maximum surface slope for the ramp of 1:12, after providing Plaintifl’s counsel
with notice of such infeasibility, as a readily_'achievable altemative, the maximum
surface slope of that particular ramp shall be permitted to be 1:10.

f. A policy of maintaining a 36 inch minimum clear width inside the Fiesta Mart store
shall be enforced

g. It is agreed it is not readily achievable to modify the pharmacy sales and service
counter where goods and services are transacted to fully comply with section 904.4
of the 2010 ADAAG standards As a readily achievable alternative a sign shall be
posted in a visible area on or about the counter where iinancial_transacticns occur
Stating, “Assistance Available” and containing the lnte_rnational Symbol of
Acc'essibility. Moreover, a_clipboard shall be made available_to disabled patrons.

